Citation Nr: 0933564	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-17 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder, to include bipolar 
disorder and depression, and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 12, 1997 to May 
5, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a psychiatric disorder, to include bipolar 
disorder and depression, and a seizure disorder.  The Veteran 
submitted a notice of disagreement with the denial of service 
connection for a psychiatric disorder, to include bipolar 
disorder and depression, and a seizure disorder in November 
2007 and perfected his appeal in May 2008.

While the RO adjudicated the Veteran's claim of entitlement 
to service connection for a psychiatric disorder, to include 
bipolar disorder and depression, on the merits, the Board 
notes that this is a new and material evidence to reopen 
claim and has characterized the issue accordingly.  With 
regard to the Veteran's petition to reopen this claim, to 
establish jurisdiction over this issue, the Board must first 
consider whether new and material evidence has been received 
to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002).  The Board must proceed in this fashion regardless of 
the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under 
the analysis section, new and material evidence has been 
received to reopen the claim.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for a neuropsychiatric disability in a 
decision issued in October 1997; the Veteran was notified 
thereof by letter dated in November 1997, to include his 
appellate rights, and he did not file an appeal.

2.  Evidence submitted subsequent to the RO's October 1997 
decision is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim.

3.  The preponderance of the evidence is against a finding 
that a psychiatric disorder, to include bipolar disorder and 
depression, is the result of a disease or injury in service.

4.  The preponderance of the evidence is against a finding 
that a seizure disorder is the result of a disease or injury 
in service.


CONCLUSIONS OF LAW

1.  The RO's October 1997 decision denying the Veteran's 
claim of entitlement to service connection for a 
neuropsychiatric disability is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include bipolar disorder and 
depression, has been received.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  A psychiatric disorder, to include bipolar disorder and 
depression, was not incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1101, 1110, 1111, 1137, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2008).

4.  A seizure disorder was not incurred in or aggravated by 
active military service.  
See 38 U.S.C.A. §§ 1101, 1110, 1111, 1137, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2008).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis for 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the 
Veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder.

The RO's October 1997 decision denied the Veteran's claim of 
entitlement to service connection for a neuropsychiatric 
disability.  At the time of the October 1997 denial, the 
Veteran's service treatment records were of record.  

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  The Veteran's claim was denied 
because there was no evidence of a psychiatric disorder in 
service or since his separation from service.  

Objective evidence has been added to the record since the 
October 1997 denial, including private treatment records and 
a lay statement by the Veteran.  This evidence is not 
cumulative and redundant.  It had not been submitted before.  
Since the evidence relates to a crucial question in the 
Veteran's case, i.e., whether he has a diagnosed psychiatric 
disorder, the newly received evidence is of such significance 
that it must be considered in order to fairly decide the 
merits of the claim, and it is determined to be material to 
the Veteran's claim.  Accordingly, the claim is reopened, and 
must be considered in light of all the evidence, both old and 
new.

II. The Veterans Claims Assistance Act of 2000 (VCAA)

The petition to reopen the claim of entitlement to service 
connection for a psychiatric disorder has been granted, as 
discussed above.  As such, the Board finds that any error 
related to the VCAA on that aspect of the claim is moot.  See 
38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the Veteran's reopened claim of entitlement 
to service connection for a psychiatric disorder and his 
claim of entitlement to service connection for a seizure 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in August 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The August 
2007 notice letter informed the Veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

The Board notes that the RO did not identify the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder as a petition to reopen a previously denied claim.  
The Veteran was not provided with notice of what he needed to 
submit in order to reopen his claim, consistent with the 
holding in Kent, 20 Vet. App. 1.  In Kent, the Court 
established significant new requirements with respect to the 
content of the notice necessary for those cases involving the 
reopening of previously denied claims.  Specifically, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In the present 
case, the Veteran's claim of entitlement to service 
connection for a psychiatric disorder need not be remanded 
for this oversight.  While he did not receive this notice, 
the Veteran is not prejudiced as the Board has reopened his 
claim.

A notice letter dated in August 2007 informed the Veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
service personnel records are in the file.  Private medical 
records identified by the Veteran have been obtained, to the 
extent possible.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  VA has identified no such 
records relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the Veteran's claims since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, 19 Vet. App. 103.

III. The Merits of the Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. §3.303(d) (2008).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2008).  "Clear and unmistakable evidence" is a 
more formidable evidentiary burden than the preponderance of 
the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  See Cotant v. West, 
17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  See 38 
C.F.R. § 3.304(b)(1) (2008).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2008).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 
C.F.R. § 3.306(a) (2008).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Psychiatric disorder

The Veteran alleges that his psychiatric disorder is either 
the result of a disease or injury in service, or was 
aggravated in service beyond the natural progression of the 
disease.

The Board notes that the Veteran has been diagnosed with 
bipolar disorder and depression, thus satisfying element (1) 
of Hickson.  See private treatment records; R.H.C.S.; October 
10, 2006, C.K.M.H.C.; June 30, 2007.

Turning to the Veteran's time in service, service treatment 
records do not indicate that the Veteran was diagnosed with a 
psychiatric disorder prior to his entry into service.  The 
Veteran himself indicated that he was in good health, had 
never been treated for a mental condition, and did not suffer 
from depression, excessive worry, nervous trouble of any 
sort, or frequent trouble sleeping.  See SF 88; December 2, 
1996, SF 93; December 2, 1996.  

There is no medical evidence of record to establish the 
Veteran suffered from a psychiatric disorder prior to 
entering active duty service.  Additionally, he did not claim 
such a disorder at the time of his entrance examination.  As 
such, the presumption of soundness attaches.  See 38 C.F.R. § 
3.304(b) (2008).  The first medical evidence of a psychiatric 
disorder was in October 2006, nine years after the Veteran 
was separated from service.  The Board finds that the 
presumption of soundness has not been rebutted.  See 38 
C.F.R. § 3.306 (2008).  Thus, the Veteran's claim will be 
considered on a direct basis, as explained above.

As to element (2) of Hickson, evidence of in-service 
incurrence, service personnel records indicate that the 
Veteran received a mental health evaluation while in service 
after he reported feeling stressed in training.  The Veteran 
was diagnosed with alcohol abuse.  See Mental Health 
Evaluation; April 17, 1997.  The Board notes that VA law and 
regulations generally preclude granting service connection 
for a disability that originated due to substance abuse, as 
it is deemed to constitute willful misconduct on the part of 
the claimant.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 
3.301(d) (2008).  Therefore the diagnosis of alcohol abuse 
cannot provide a basis on which to grant service connection.  
The examiner also made a notation that the Veteran reported 
he was depressed currently, although he generally was a happy 
person.  Although there is a notation that the Veteran had a 
depressed mood, this was a description of symptoms and was 
not a diagnosis of depression.  The Veteran has failed to 
provide evidence of in-service incurrence of a psychiatric 
disorder for which service may be granted and his claim fails 
to satisfy element (2) of Hickson.

With respect to nexus, element (3) of Hickson, the Veteran 
has submitted no positive medical nexus evidence that any 
current psychiatric disorder is the direct result of service.  
The only evidence in support of the Veteran's psychiatric 
disorder claim is a lay statement from him alleging that his 
psychiatric disorder is the result of his time in service.  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his depressive episodes.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Despite the Veteran's claim that his current psychiatric 
disorder was aggravated by his active service, there is no 
medical evidence of record to support this contention.  The 
first indication in the record of the Veteran's treatment for 
depression is in 2006, over nine years after he was 
discharged from service.  The Veteran's claim fails on 
elements (2) and (3) of Hickson.

Seizure disorder

The Veteran alleges that his seizure disorder is either the 
result of a disease or injury in service, or was aggravated 
in service beyond the natural progression of the disease.

As to element (1) of Hickson, medical evidence of a current 
disability, the Veteran has provided evidence in a mental 
health note that he currently suffers from a seizure 
disorder.  Although the mental health note contains no basis 
for this diagnosis, the Board accepts the notation of a 
seizure disorder as establishing a current diagnosis.

Service treatment records do not indicate that the Veteran 
was diagnosed with a seizure disorder prior to entry into 
service.  During his entrance examination, the Veteran 
himself indicated that he was in good health and did not 
suffer from dizziness, fainting spells, epilepsy, or fits.  
See Standard Form (SF) 93; December 2, 1996.  However, during 
his military service, the Veteran stated that he had a 
seizure prior to his entry into service.  See SF 600; April 
16, 1997.  There is no medical evidence of record to 
establish the Veteran suffered from a seizure disorder prior 
to entering active duty service.  Further, he did not claim 
such a condition at the time of his entrance examination.  As 
such, the presumption of soundness attaches.  See 38 C.F.R. § 
3.304(b) (2008).  The Veteran sought emergency medical 
treatment in April 1997 due to complaints of dizziness and 
weakness.  The Veteran was diagnosed with dehydration, and 
the physician specifically stated there was no evidence of a 
seizure.  See emergency care worksheet; April 16, 1997.  
Accordingly, element (2) of Hickson has not been met.

In July 1997, the Veteran sought treatment for a laceration 
to his right eyebrow, cervical discomfort, and a headache.  
The Veteran reported having "a seizure about 3 months ago 
and also one time in the distant past."  See emergency 
department note; S.R.H.C.; July 7, 1997.  Although the 
Veteran reported that he had a seizure three months before, 
medical records specifically indicated that the Veteran did 
not have a seizure when he sought emergency medical treatment 
in April 1997.  Additionally, while the Veteran indicated 
having another seizure at some time in the past, he did not 
report any seizures during his entrance examination nor are 
there any other medical records to support this claim.

As to element (3) of Hickson, medical nexus, although 
seizures are indicated in 2006, no seizures were noted during 
the Veteran's active service.  The Veteran did not provide 
any medical evidence of continuity of symptomatology or of 
medical nexus between any claimed in-service seizure disorder 
and any current seizure disorder.  The only evidence in 
support of the Veteran's seizure disorder claim is a lay 
statement from him alleging that his seizure disorder is the 
result of his time in service.  The Board acknowledges that 
the Veteran is competent to discuss the symptoms which 
prompted him to seek emergency medical treatment in April and 
July of 1997.  See Layno, 6 Vet. App. 465.  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker, 10 Vet. App. at 74.  The 
Veteran has failed to provide evidence of medical nexus 
between any current seizure disorder and his active service, 
and he has failed to fulfill element (3) of Hickson.

Conclusion

Although the Veteran has established that he currently 
suffers from depression and bipolar disorder, as well as a 
seizure disorder, the evidence of record does not support a 
finding that these disorders are the result of his time in 
service.  The Veteran's psychiatric disorder claim fails on 
elements (2) and (3) of Hickson.  The Veteran's seizure 
disorder claim also fails on elements (2) and (3) of Hickson.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.


ORDER

As new and material evidence has been submitted regarding the 
claim of entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder and depression, the 
Veteran's claim is reopened.

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder and depression, is denied.

Entitlement to service connection for a seizure disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


